Name: 91/621/EEC: Commission Decision of 15 November 1991 amending Decision 91/409/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1991-12-06

 Avis juridique important|31991D062191/621/EEC: Commission Decision of 15 November 1991 amending Decision 91/409/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC Official Journal L 335 , 06/12/1991 P. 0021 - 0022COMMISSION DECISION of 15 November 1991 amending Decision 91/409/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC (91/621/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material (1), as last amended by Directive 90/654/EEC (2), and in particular Article 15 thereof, Whereas Commission Decision 91/409/EEC (3), authorizes Member States to permit the marketing of certain forest reproductive materials not satisfying the requirements of Council Directive 66/404/EEC in their territory for a period expiring, as far as first marketing is concerned, on 30 November 1992 and, in the other cases, on 31 December 1994; Whereas, as a consequence of demands being higher than estimated in June 1991, the United Kingdom, the Irish Republic, the Kingdom of Belgium and the Kingdom of Denmark have requested authorization to permit in the same periods the marketing in their territory of larger quantities of seeds of certain of the species covered by Decision 91/409/EEC; Whereas shortfall in supply of seed satisfying the requirements of the Directive as shown by these requests has to be covered by seed satisfying less stringent requirements; Whereas, for genetic reasons, the reproductive material must be collected at places of origin within the natural range of the relevant species and the strictest possible guarantees should be given to ensure the identity of the material; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Decision 91/409/EEC, the quantities and provenances mentioned hereunder are amended as follows where they concern the United Kingdom: Abies alba Mill.: provenance: EEC, PL Fagus silvatica L.: quantity: 9 000 kg Quercus borealis Michx.: quantity: 3 000 kg provenance: EEC, CS, YU, H, USA, CDN Quercus pedunculata Ehrh.: quantity: 37 000 kg Quercus sessiliflora Sal.: quantity: 37 000 kg Article 2 In the Annex to Decision 91/409/EEC, the quantities and provenances mentioned hereunder are amended as follows where they concern the Irish Republic: Fagus silvatica L.: quantity: 200 kg provenance: EEC, R, CS, H, YU Picea sitchensis Trautv. & Mey.: quantity: 730 kg Pseudotsuga taxifolia (Poir.) Britt.: quantity: 150 kg Quercus pedunculata Ehrh.: quantity: 4 000 kg provenance: EEC, YU, R, CS, H Quercus sessiliflora Sal.: quantity: 1 900 kg provenance: EEC, YU, R, CS, H Article 3 In the Annex to Decision 91/409/EEC, the quantities and provenances mentioned hereunder are amended as follows where they concern the Kingdom of Belgium: Quercus borealis Michx.: quantity: 3 000 kg provenance: EEC Article 4 In the Annex to Decision 91/409/EEC, the quantities and provenances mentioned hereunder are amended as follows where they concern the Kingdom of Denmark: Fagus silvatica L.: quantity: 18 800 kg Quercus pedunculata Ehrh.: quantity: 9 500 kg Larix decidua Mill.: quantity: 35 kg Quercus sessiliflora Sal.: quantity: 66 000 kg. Article 5 This Decision is addressed to the Member States. Done at Brussels, 15 November 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2326/66. (2) OJ No L 353, 17. 12. 1990, p. 48. (3) OJ No L 228, 17. 8. 1991, p. 61.